DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 9, 12, 14, 17, 20, 28, 30, 33, 39, 41-44, 54, and 57 are pending and examined below. This action is in response to the claims filed 11/16/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 11/16/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 11/16/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of new citations to the art of record below.
Additional references cited includes further recitation of the amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claims 1-6, 12, 14, 17, 20, 28, 30, 33, 39, 41-44, and 54 include claim elements such as processing means and terrain data capture means which are interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 17, 20, 28, 39, 42-44 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2016/0327947) in view of Fields et al. (US 2005/0015201).

Regarding claims 1, 2, 43, 44, and 54, Ishikawa discloses an automated drive assisting system including a control system for a vehicle, the system comprising a processing means configured to (Abstract): 
receive, from terrain data capture means configured to capture data in respect of terrain ahead of the vehicle by means of one or more sensors, terrain information indicative of the topography of an area extending ahead of the vehicle, wherein the terrain information comprises data defining at least one two-dimensional (2D) image of the terrain ahead of the vehicle (¶27 – image capturing cameras corresponding to the recited terrain data capturing means indicative of a scene ahead of the vehicle corresponding to the recited terrain information); 
perform a segmentation operation on image data defining said at least one 2D image and, based on the segmentation, identify in the image data either or both edges and a centreline of a predicted path of the vehicle (¶27-29 and ¶82 – image processing to indicate the boundary of the travel lane (e.g. a side strip, a lane boundary line, or the like) through edge detection or the like corresponding to the recited segmentation to identify the edges of a predicted path as well as controlling the vehicle with respect to an identified center line); 
calculate three-dimensional (3D) data in respect of the terrain ahead of the vehicle based on the terrain information (¶27-29 - laser scanner outputs a data signal for a laser point group reflected from dynamic features such as vehicles traveling around the vehicle where point group corresponding to the recited 3D data); 
determine the 3D coordinates of either or both of lateral edges and the centreline of the predicted path of the vehicle by reference to the 3D data based on the coordinates of either or both the edges and centreline of the predicted path identified in the 2D image to determine a 3D predicted path of the vehicle (¶27-29 and ¶52 – identifying guardrails and median strips based on the point group data corresponding to the recited identification of edges based on the 3D data where space characteristic points corresponding to the recited coordinates are extracted from the laser point group input from the laser scanner 77 to specify the vehicle position with respect to static features such as guardrails and median strips.  The “either or both” element requires only one to be present to disclose the invention as claimed); 
recognize portions of the 3D predicted path that include one or more obstacles that are unlikely to be traversed by the vehicle based on at least one selected from the following (¶27-29 and ¶52 – identifying guardrails and median strips based on the point group data corresponding to the recited identification of edges based on the 3D data where space characteristic points corresponding to the recited coordinates are extracted from the laser point group input from the laser scanner 77 to specify the vehicle position with respect to static features such as guardrails and median strips where guardrails and median strips are inherently unlikely to be traversed by the vehicle): 
refine the 3D predicted path of the vehicle based on a presence of at least one of the one or more obstacles (¶26-29 – vehicle control is planned and updated based on camera and laser inputs including identified guardrails and median strips); and 
control the direction of travel of the vehicle based at least in part on the refined 3D predicted path (¶26-29 – vehicle control is planned and updated based on camera and laser inputs including identified guardrails and median strips).
While Ishikawa does disclose creating a path and controlling a vehicle based on environmental data inputs, it does not disclose the vehicle being off-road or identifying an obstacle based on predetermined height, gradient, or lateral extent.
However, Fields discloses a method for detecting obstacles for an off-road application (Abstract) including at least one obstacle representing a step change in height exceeding a predetermined amount (¶19 – evaluation change in vertical height as drivable corresponding to the recited step change in height exceeding a predetermined amount); 
at least one obstacle presenting a gradient exceeding a predetermined amount (¶19 - mobility constraints for a particular vehicle and compares the constraints to the slope of the terrain proximate the vehicle where slope of the terrain corresponding to the recited gradient utilizing mobility constraints corresponding to the recited predetermined amount); and 
at least one obstacle having a combination of height and lateral extent not meeting at least one predetermined criteria (¶19 - mobility constraints for a particular vehicle and compares the constraints to the slope of the terrain proximate the vehicle where slope of the terrain is the same as a combination of height and lateral extent utilizing mobility constraints corresponding to the recited predetermined criteria).
perform a curve fitting operation by fitting a 3D curve to 3D data points defining the lateral edges and centreline of the predicted path by fitting respective 2D curves to a projection of data points defining the lateral edges and centreline of the predicted path onto the Xe-Ze plane before calculating corresponding values of curvature (¶17 and ¶25 - the points and NDRs are projected onto a map where the map contains a two-dimensional matrix of values where zero value and low values represent passable terrain including a pathway that is a little wider than the vehicle itself corresponding to the recited lateral edges in order to plan the route corresponding to the recited centerline of the predicted path.  While Fields does not explicitly disclose projecting the centerline of the path onto the 2D projection of the 3D data points, the combination of the path planning including the utilization of center positions of Ishikawa with the 3D path projected onto a 2D map of Fields fully discloses the elements as claimed.);
The combination of the vehicle control system of Ishikawa with the off road obstacle traversability detection system of Fields fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa with the off road obstacle traversability detection system of Fields in order to identify obstacles where the ground upon which the vehicle is to traverse is non-planar and the terrain cannot be modeled as a simple plane (Fields ¶6).

Regarding claim 3, Ishikawa further discloses the 3D data is a point cloud dataset (¶29 – laser point group corresponding to the recited 3D data being a point cloud dataset).

Regarding claim 4, Ishikawa further discloses determine a centreline of the predicted path defined by the lateral edges thereof and a lateral location of the vehicle with respect to the predicted path centreline, the system being configured to control the direction of travel of the vehicle based on the predicted path centreline and lateral vehicle location relative to the predicted path centreline (¶40, ¶52, and ¶82 - space characteristic points are extracted from the laser point group input to specify the vehicle position with respect to static features such as guardrails and median strips. The coordinate position of the vehicle on the road is specified using the GPS. The CPU can determine the side space between the boundaries of the road, in order to change lanes with respect to the center line. The term centreline does not have an explicit definition in the specification, and the examiner has interpreted it to be the center of the path the vehicle is driving on as taught in the reference).

Regarding claim 5, Ishikawa further discloses control the direction of travel of the vehicle to maintain the vehicle within the lateral edges of the predicted path (¶28 - the CPU detects the white lines through the image recognition data and controls the electric power steering system, such that the vehicle travels along the white lines).

Regarding claim 9, Ishikawa further discloses generate a vehicle path line that is substantially coincident with or parallel to the predicted path centreline, the system being configured to set a steering angle of the vehicle to an angle corresponding to the angle of a tangent to the vehicle path line at a predetermined tangent location along the vehicle path line (¶3 – discloses a known system of controlling the steering to maintain a lane position along a path corresponding to the recited controlling the steering angle substantially along a centerline where the angle is tangent to the entire path therefore corresponding to the recited setting the steering angle to be tangent to all of the locations along the vehicle path line).

Regarding claim 17, Ishikawa further discloses perform the segmentation operation on image data defining said at least one 2D image and identify in the image data edges of the predicted path of the vehicle comprises the processing means being configured to either receive from a user or determine automatically an indication of a location in the image of at least one path region being a region of the image that is considered to be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of the at least one path region in determining edges of the predicted path (¶52-53 - segmentation operation is used to identify at least 2D image, and locate the edges/centerline of a predicted path. The “vehicle position specifying method” stores various methods for specifying the vehicle position and recognize images that indicate boundary of the travel lane through edge detection).

Regarding claim 20, Ishikawa further discloses either receive from a user or determine automatically an indication of a location in the image of at least one non-path region being a region of the image that is considered to not be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of at least one non-path region in determining edges of the predicted path (¶52 – identification of edges including guardrails and median strips corresponding to the recited non-path regions identified by the image recognition that are not part of a traversable path of the vehicle and employed as edges of the predicted path).

Regarding claim 28, Ishikawa further discloses calculate a curvature of the 3D predicted path (¶39-40 - stores data on the travel path based on captured images, wherein the collected data includes the radius of the curvature of the road, the predicted path being the lane detected from the image sensors).

Regarding claim 39, while Ishikawa does disclose capturing terrain data utilizing cameras, it does not explicitly disclose utilizing a stereoscopic camera however Fields further discloses  the terrain data capture means comprises a stereoscopic camera system (¶17 - a stereo imaging system 102 having at least a pair of sensors or cameras mounted to the front of the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa with the off road obstacle traversability detection system of Fields in order to identify obstacles where the ground upon which the vehicle is to traverse is non-planar and the terrain cannot be modeled as a simple plane (Fields ¶6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2016/0327947) in view of Fields et al. (US 2005/0015201), as applied to claim 4 above, further in view of MAEDA et al. (US 2017/0039855).

Regarding claim 6, Ishikawa does not explicitly disclose maintaining constant lateral distance from centerline or lateral edge however Maeda discloses a vehicle drive control apparatus including control the direction of travel of the vehicle to maintain a substantially constant lateral distance of the vehicle centreline from either or both the predicted path centreline and the lateral edge of the predicted path (¶39 and ¶53 - sensors recognize relative distance and communicate between a road and a vehicle and between vehicles. The vehicle also maintains the steering angle according to the scheduled travelling path. The vehicle is able to maintain a substantially constant lateral distance of the vehicle centreline from the lateral edge by steering to stay within the scheduled travelling path).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2016/0327947) in view of Fields et al. (US 2005/0015201), as applied to claim 1 above, further in view of Chang et al. (US 2016/0104289)

Regarding claim 12, Ishikawa does not disclose the identification of color information identification however Chang discloses a real time map generation system including the data defining at least one 2D image of the terrain ahead of the vehicle comprises terrain colour information, and the processing means is further configured to, prior to performing the segmentation operation, generate a colour and texture descriptor comprising colour information and texture information in respect of each pixel of the image, with the exception of the pixels defining the border of each image (¶22 - identify between dirt covered portion and gravel covered portion based on different colors of the pixels).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa in view of Fields with the color/terrain identification system of Chang in order to ensure precision in completing machine control tasks (Chang - ¶2).

Regarding claim 14, Ishikawa does not disclose the identification of color or texture however Chang further discloses the texture information for the colour and texture descriptor is generated by subtracting the intensity of a given pixel from the intensity of each of the 8 pixels surrounding that pixel, to give eight texture descriptors per pixel (¶18 and ¶31 - each data point in LIDAR image is contrasted with optical camera image. when filtering the image, the controller may select a window size to find filtered 2D points within N pixels of a given feature point. It is inherent that the images will have array of pixels, and each pixel will have 8 surrounding pixels, on each of the 4 sides and 4 corners of the pixel).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa in view of Fields with the color/terrain identification system of Chang in order to ensure precision in completing machine control tasks (Chang - ¶2).

Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2016/0327947) in view of Fields et al. (US 2005/0015201), as applied to claim 1 above, further in view of Isogai et al. (WO 2014/189059)

Regarding claim 30, Ishikawa does not disclose estimating a surface roughness based on terrain information however Isogai discloses a road surface condition estimating device including generate a first estimate of surface roughness of terrain ahead of the vehicle based at least in part on terrain information indicative of the topography of the area extending ahead of the vehicle (Fig. 2 and ¶23 - estimates road surface roughness extracted from a laser radar reflection intensity).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa in view of Fields with a surface roughness identification of Isogai in order to improve safety by considering the friction of the road surface when calculating the breaking and steering force (Isogai ¶2).

Regarding claim 41, Ishikawa further discloses an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that it is operable to (¶24): 
perform a segmentation operation on image data defining said at least one 2D image and identify in the image data edges of the predicted path of the vehicle (¶27-29 – image processing to indicate the boundary of the travel lane (e.g. a side strip, a lane boundary line, or the like) through edge detection or the like corresponding to the recited segmentation to identify the edges of a predicted path); 
calculate a 3D point cloud dataset in respect of the terrain ahead of the vehicle based on the terrain information (¶27-29 - laser scanner outputs a data signal for a laser point group reflected from dynamic features such as vehicles traveling around the vehicle where point group corresponding to the recited 3D data); 
determine the 3D coordinates of edges of the predicted path of the vehicle by reference to the point cloud dataset, based on the coordinates of edges of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle (¶27-29 and ¶52 – identifying guardrails and median strips based on the point group data corresponding to the recited identification of edges based on the 3D data where space characteristic points corresponding to the recited coordinates are extracted from the laser point group input from the laser scanner 77 to specify the vehicle position with respect to static features such as guardrails and median strips as identified in addition to image recognition corresponding to the recited identified in the 2D image); and 
cause the direction of travel of the vehicle to be controlled based at least in part on the 3D predicted path (¶26-29 – vehicle control is planned and updated based on camera and laser inputs including identified guardrails and median strips).
Ishikawa does not disclose estimating a surface roughness based on terrain information however Isogai further discloses an electronic processor having an electrical input for receiving the terrain information indicative of the topography of terrain ahead of the vehicle (Fig. 2 and ¶23 - estimates road surface roughness extracted from a laser radar reflection intensity).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa in view of Fields with a surface roughness identification of Isogai in order to improve safety by considering the friction of the road surface when calculating the breaking and steering force (Isogai ¶2).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2016/0327947) in view of Fields et al. (US 2005/0015201), as applied to claim 1 above, further in view of Pawlicki et al. (US 2016/0257308).

Regarding claim 33, while Ishikawa does disclose utilizing a speed controller in the autonomous vehicle system, it does not explicitly disclose controlling the speed based on the curvature of the path however Pawlicki discloses a speed controller configured to control vehicle speed based at least in part on the curvature of the 3D predicted path (¶121 – adaptive speed controls adjusted based on detected curve of the road ahead of the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle control system of Ishikawa in view of Fields with the speed controls of Pawlicki in order to maintain safe driving conditions upon driving through sharp curves (Pawlicki - ¶121).

Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .

Regarding claim 57, the prior art including Schwindt et al. (US 2014/0336844) discloses curve fitting operations including utilization of third order polynomials (¶31-34), but none of the art either alone or in combination discloses a system of explicitly aligning the road centerline passing through the origin of the coordinate system as recited below:
perform the curve fitting operation by using a third order polynomial model with a constraint of a substantially constant road width and a condition that a road centreline must pass through the origin of the coordinate system.


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schwindt et al. (US 2014/0336844) discloses a system of course prediction including utilizing third order polynomial curve fitting of the centerline of a trajectory (¶31-34).

Taniguchi et al. (US 2005/0196019) discloses a system of recognizing width and distance of traffic lines and the center position between them corresponding to the recited lateral edges and centerline (¶60-65).

Lee (US 2016/0018229) discloses a system of curve estimating including projecting a 3D curvature with lateral and longitudinal identification of shapes onto a 2D cartesian coordinate system (¶21).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665